DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1,2,8,9,15 and 16) in the reply filed on September 3, 2019 is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,8,9,15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Flanders (WO 2012/054295) in view of Whitby (US 20150184497).

Regarding claims 1,8 and 15, Flanders teaches:
 A computer-implemented method, comprising: receiving a selection of a hydrocarbon well of a hydrocarbon production system at a safety logic solver (260) for proof testing (in 01 the selection of well consists of any of the wells 202 from the plurality of wells 102, 102' and 202); activating test mode pressure sensors (270) attached to a common header (208) of the hydrocarbon production system to monitor a live process condition status of the common header (208) from all wells (202) of the hydrocarbon production system; inducing a simulated overpressure condition in the operation pressure sensors (252, 254, 256) by partly closing valve (220); receiving an indication of overpressure at the SLS (260) from at least two operation pressure sensors (see e.g. [0034] and [0077]; signaling final elements associated with the hydrocarbon well to close (see e.g. [0079]); restoring the operation pressure sensors to a normal pressure condition (see e.g. [0083]); and signaling the final elements associated with the selected hydrocarbon well to re-open the hydrocarbon well (see e.g. [0083]).
Flanders does not explicitly teach a system where in response to the received indication of overpressure at the SLS, signaling final elements associated with the hydrocarbon well to close while leaving other wells in the hydrocarbon production system in operation.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the well head of Whitby to the system of Flanders in order to “increase…system’s reliability in shutting off the flow of natural resources through a wellhead” (taught by Whitby at paragraph [0030]).

Regarding claims 2,9 and 16, Flanders and Whitby teach all the elements of claims 1,8, and 15, respectively, as stated above.  Flanders further teaches a system wherein the proof testing is a fully- functional test of a safety instrumented function, pressure sensors, the SLS, and final elements associated with the hydrocarbon production system (see e.g. [0034] and [0077]; signaling final elements associated with the hydrocarbon well to close (see e.g. [0079]); restoring the operation pressure sensors to a normal pressure condition (see e.g. [0083]).

Response to Arguments
Applicant's arguments filed April 2, 2020 have been fully considered but they are not persuasive.
Applicant argues in the remarks that the cited art does not teach each and every element of the amended claims.  Specifically, Applicant argues that the cited art fails to disclose that the “well closing system closes one well while keeping other wells in operation in response to receiving an indication of overpressure” (emphasis 

Conclusion                                                                                             Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JCM/Examiner, Art Unit 2864    

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864